Title: From Thomas Jefferson to Francis Walker, 30 July 1792
From: Jefferson, Thomas
To: Walker, Francis



Dr. Sir
Monticello July 30. 1792.

 In a former letter I had mentioned to you that I had found in the book of accounts kept for my father’s estate by Mr. Harvie, that Dr. Walker was debited in his account in these words ‘1762. to cash in account with Mr. Mc.Caul £199—18—1’ and that in the same book Mr. Mc.Caul was credited in his account in the following words ‘1762. Dec. 25. By cash paid per orders from Thomas Walker £199–18–1’ which sum Dr. Walker had credited in round numbers at £200. But as he had omitted to credit a subsequent sum of £200. charged in Kippen & co’s account, it was supposed possible these might be the same articles. I have now however obtained from Mr. Lyle the earlier part of the account of my father’s estate, to wit from 1757. Aug. 20. to 1772. Aug. 31. wherein the paiment of the £199-18-1 is entered as follows



 

 £   s   d


‘1762
 Dec. 24.
To Richard Randolph
  68–18–1


 1763.
 Jany. 17.
To cash paid Capt. Meriwether
  29–10–


 
22.
To do. pd. Walker’s orders
 101–10 ’


 


 199–18–1


Mr. Lyle’s former doubt is accounted for from his having searched only for the sum of £200. as credited in round numbers by Dr. Walker. Mr. Harvie’s book stating the sum in it’s true fractions and that it had been paid on different orders, leads to the particular items of Kippen & co’s account which constituted the payment. Should your business lead you at any time into this part of the neighborhood I shall be very glad to see you and exhibit to you these proofs, that we may get this article settled. Independantly of which I shall at all times be happy to see you, being with sincere esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

 